Citation Nr: 0212367	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  94-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
asthma prior to October 7, 1996.  

2.  Entitlement to a rating in excess of 30 percent for 
asthma from October 7, 1996.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1974 to November 1980.  This case initially came 
before the Board of Veterans' Appeals (Board) on appeal of an 
August 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Phoenix, 
Arizona.  In February 1996, the Board remanded the case so 
that additional development of the evidence could be 
undertaken.  In November 1996, the RO increased the rating 
assigned for the veteran's service-connected asthma to 30 
percent, effective from October 7, 1996.  As the grant was 
only partial, the issue of entitlement to an increased rating 
for asthma remained pending.  Because of the "staged" 
ratings, the issue has been recharacterized to reflect that 
there are two stages of ratings on appeal.  The Board 
remanded the case to the RO again in September 1998 so that 
additional development of the evidence could be accomplished; 
specifically, so that a VA examination could be scheduled.  
The case is presently under the jurisdiction of the RO in 
Waco, Texas.  

The veteran was informed by the Board in June 2002 that he 
could no longer be represented by the Arizona Veterans 
Service Commission, as he did not reside in Arizona, and was 
advised that he could select another representative.  He has 
not responded, and the appeal is proceeding without the 
veteran having a representative.


FINDINGS OF FACT

1.  Prior to October 7, 1996, the veteran's bronchial asthma 
was no more than mild in severity.

2.  From October 7, 1996, the veteran's asthma has been no 
more than moderate in severity; it has not been manifested by 
FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for asthma is not 
warranted prior to October 7, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97, Code 6602 
(effective prior to October 7, 1996).

2.  A rating in excess of 30 percent for asthma is not 
warranted from October 7, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.97, Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Regulations implementing the 
VCAA have now been published.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The VCAA and implementing regulations 
apply in the instant case.  See VAOPGCPREC 11-2000.

Here, all pertinent mandates of the VCAA and implementing 
regulations have been satisfied.  Well-groundedness is not an 
issue.  All relevant facts have been properly developed, and 
all evidence necessary for equitable resolution of the issues 
at hand has been obtained.  The RO has obtained the veteran's 
service medical records and his numerous post-service 
treatment records, and arranged for VA examinations in April 
1993 and June 1999.  

The discussions in the August 1993 and November 1996 rating 
decisions, October 1993 statement of the case, and 
supplemental statements of the case (SSOC) in November 1996 
and February 2002 informed the veteran of the information and 
evidence needed to substantiate his claim for an increased 
rating and complied with the VA's notification requirements.  
And, as all pertinent evidence has been obtained, the VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The veteran was informed 
about the VCAA in the February 2002 SSOC.  The Board finds 
that the notice requirements of the VCAA and implementing 
regulations are met.

Where, as here, there has been substantial compliance with 
the VCAA and implementing regulations, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

II.  Factual Background

The veteran's service medical records show that asthma was 
diagnosed and treated in March 1980.  

In an April 1990 rating decision, the Phoenix, Arizona RO 
granted service connection for asthma, rated 10 percent.  

A February 1993 VA admission assessment report shows that the 
veteran was undergoing daily inhalational and oral 
bronchodilator therapy.

On VA respiratory examination in April 1993, the veteran 
reported a long-standing asthma history and indicated that he 
was being treated at the VA Medical Center (VAMC) in Tucson, 
Arizona.  He also reported he had used steroids, metered dose 
inhalers, bronchodilators, as well as oral medications in 
treatment of his asthma.  It was noted that he was able to 
perform his usual activities of daily living without 
difficulty, and did not have significant shortness of breath 
at rest or with routine daily activities.  Examination 
revealed good breath sounds with expiratory wheeze and cough 
but not with quiet respiration.  Neither rales nor rhonchi 
were detected.  The diagnosis was recurrent long-standing 
steroid-dependent asthma.  Pulmonary function studies were to 
be done, but were not.  

VA prescription records dated from April 1993 to July 1995, 
reveal that several different types of steroids and 
medications were used in conjunction with inhalational and 
oral bronchodilator therapy.  

On June 1999 VA respiratory examination, the diagnoses 
included bronchial asthma, chronic, moderately severe, with 
complaint of almost constant symptoms; and seasonal rhinitis.  
The veteran indicated that he was not under any regular 
medical care at the time of the examination, but added that 
about two months earlier he had been supplied prescribed 
medications and an inhaler at the VAMC in Dallas, Texas.  He 
also mentioned that he currently used a epinephrine inhaler 
as many as 10 times per day due to constant shortness of 
breath and wheezing.  The shortness of breath and wheezing 
were aggravated by exertion, weather changes, and sinus 
drainage.  The veteran claimed to be only able to work part-
time as an aircraft maintenance worker, primarily due to 
problems associated with carpal tunnel syndrome.  During the 
past three years, he had not had an acute, severe asthmatic 
episode requiring hospitalization.  

Examination of the lungs showed some expiratory wheezes, and 
the veteran also exhibited frequent dry coughs.  The examiner 
added that the veteran had chronic mild to moderate symptoms 
of bronchial asthma which would limit his physical 
activities.  

June 1999 pulmonary function testing revealed:  FEV-1 79 
percent of predicted pre-bronchodilator and 85 percent of 
predicted post-bronchodilator and FEV-1/FVC of 65 percent.  
The veteran's effort was described as good.  The report also 
noted obstructive pattern, mild impairment, and no 
significant bronchodilator response.  

III.  Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Rating Schedule which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

As a preliminary matter, the Board notes that the criteria 
for rating pulmonary disorders were changed effective October 
7, 1996.  See 61 Fed. Reg. 46,720-31 (Sept. 5, 1996).  Where, 
as here, the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33421 (2000). 

Under the criteria in Code 6602 effective prior to October 7, 
1996, bronchial asthma, with mild symptoms with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks warranted a 10 percent rating.  A 30 
percent rating was warranted for moderate symptoms with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating was warranted for severe 
symptoms with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  Pronounced symptoms with very frequent asthmatic 
attacks, severe dyspnea on slight exertion between attacks, 
and marked loss or weight or other evidence of severe 
impairment of health warranted a 100 percent rating.  38 
C.F.R. § 4.97, Code 6602 (effective prior to October 7, 
1996).

Effective from October 7, 1996, bronchial asthma warrants a 
10 percent rating if it is manifested by FEV-1 of 71 to 80 
percent of predicted value; FEV-1/FVC of 71 to 80 percent; or 
where intermittent inhalational or oral bronchodilator 
therapy is necessary.  A 30 percent rating is warranted for 
FEV-1 of 56 to 70 percent of predicted value; FEV-1/FVC of 56 
to 70 percent; or where daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication is required.  A 60 percent rating is warranted for 
FEV-1 of 40 to 55 percent of predicted value; FEV-1/FVC of 40 
to 55 percent predicted value; or at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 less than 40-percent of predicted 
value; FEV-1/FVC less than 40 percent; or more than one 
attack per week with episodes of respiratory failure, or; the 
requirement for the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  In the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

IV.  Analysis

At the outset, the Board finds (as the RO did) that the 
criteria for rating asthma which became effective October 7, 
1996, are more favorable to the veteran and will be applied 
from the date they became effective.  Because they have a 
specified effective date, they may not be applied prior to 
October 7, 1996.  The ratings have been "staged" 
accordingly.  

Review of the medical evidence of record establishes that the 
veteran's asthma was no more than mild under the criteria in 
effect prior to October 7, 1996.  Rather frequent asthmatic 
attacks were not shown; nor was there moderate dyspnea on 
exertion between attacks.  Examination established that the 
veteran could perform daily activities without difficulty and 
that he did not have significant shortness of breath with 
routine activities.  Thus, a rating in excess of 10 percent 
was not warranted prior to October 7, 1996.

The veteran's pulmonary function studies and medication 
reports establish that he is entitled to a 30 percent rating 
under the new criteria, and the RO has applied them from 
their effective date, assigning a 30 percent rating from 
October 7, 1996.  To warrant the next higher, 60 percent, 
rating, the evidence must show FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or at least 
monthly visits to a physician for required care or 
exacerbations; or intermittent (at least 3 per year) courses 
of intermittent steroids.  None of these criteria are met.  
Pulmonary function studies in June 1999 showed values above 
those warranting a 60 percent rating.  The veteran reported 
on the last VA examination that he was not under regular 
physician's care; and he had not had intermittent courses of 
systemic corticosteroids.  Factors such as frequent 
hospitalizations for, or marked interference with employment 
due to, asthma, which would warrant extraschedular 
consideration, are neither alleged nor shown.  Accordingly, 
ratings in excess of those assigned by the RO are not 
warranted.  

ORDER

A rating in excess of 10 percent for asthma prior to October 
7, 1996, is denied.

A rating in excess of 30 percent for asthma from October 7, 
1996, is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

